DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-5 are currently under examination. Claims 1 is amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Louis F. Wagner on 08/31/2022.
The application has been amended the claims as follows:
(currently amended) A catalytic formulation comprising:
a)       a support material made of an aluminum oxyhydroxide or aluminum oxide within a weight ratio between 30 and 90%;
b)       a carbonaceous material in a weight ratio between 1 and 60%;
c)        a polymeric material soluble in water or in slightly acid solutions with the presence of oxydrile groups, within a weight ratio between 1 and 45%;
d)       a salt promoting the presence of phosphate ions within a weight ratio between 1 and 30%;
e)       an aqueous acid agglutination agent at a weight ratio between 1 and 15%, and wherein the aqueous the acid agglutination agent is selected from the group consisting of aqueous solutions of formic acid, acetic acid, nitric acid, and mixtures thereof; 
f)        an alkaline metal halogen within a weight ratio between 1 and 80%, and wherein the alkaline metal halogen comprises potassium iodide; 
g)       the catalyst promoting a cycloaddition reaction between carbon dioxide and propylene oxide for producing propylene cyclic carbonate; and
h)       the catalyst having been subjected to a ramped calcination heating procedure starting at room temperature to a final temperature of 450°C followed by cooling to room temperature.
(original) The catalytic formulation according to Claim 1, where
the polymeric material is selected from the group consisting of poly(vinyl alcohol), chitosan, polyacrylamide, polyacrylates, and combinations thereof.
(original) The catalytic formulation according to Claim 1, where
the phosphate salt is selected from the group consisting of dihydrogen phosphate, monoacid phosphate, sodium phosphate, potassium phosphate, and combinations thereof. 
(cancelled) 
(cancelled) 
Allowable Subject Matter
 Claims 1-3 are allowable.
The closest prior is Kasuya et al. (JP 2004026904 A).
Kasuya et al. teach a composition comprising (1) about 1% wt of alumina ([0038]), (2) carbonaceous substances 1-10%wt. ([0037]), (3) a water-soluble polymeric material  such as chitosan ([0039] and [0044]-[0045]),  (4) 1% wt of surfactant such as sodium phosphate salt ([0030]), (5) about 1%wt of acrylic acid ([0049]), and (6) about 1% wt of inorganic electrolyte such as sodium chloride ([0036]). The heating and drying temperature of the resulting composition upto 230 0C ([0026]).
Kasuya et al. do not specific disclose calcination heating to a final temperature to 450 0C. 
Neither Kasuya et al. nor any prior arts of the record specific teaches or suggests the calcination temperature, the aqueous the acid agglutination agent is selected from the group consisting of aqueous solutions of formic acid, acetic acid, nitric acid, and KI as per applicant claim 1. Therefore, the claim 1 is allowed.  As such, the dependent claims 2-3 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUN QIAN/           Primary Examiner, Art Unit 1738